Exhibit 10.1

 

FORM OF

 

EXCHANGE AGREEMENT

 

This Exchange Agreement (this “Agreement”) dated on and as of the date set forth
on the signature page hereto by and between Mikros Systems Corporation, a
Delaware corporation (“Issuer”), and the stockholder identified on the signature
page hereof (“Holder”).

 

Recitals

 

WHEREAS, Holder is the record and beneficial owner of shares of the Issuer's
Convertible Preferred Stock, $0.01 par value per share (the “Convertible
Preferred Shares”), Series B Preferred Stock, $0.01 par value per share (the
“Series B Shares”), Series C Preferred Stock, $0.01 par value per share (the
“Series C Shares”), and/or Series D Preferred Stock, $0.01 par value per share
(the “Series D Shares”), as set forth on Exhibit A hereto;

 

WHEREAS, upon the terms and subject to the conditions hereof, Holder and Issuer
wish to exchange the foregoing shares for shares of the Issuer’s common stock,
$0.01 par value per share (“Common Stock”), and cash as set forth in Exhibit B;

 

WHEREAS, the parties hereto desire to make certain representations, warranties,
covenants and other agreements in connection with the transactions contemplated
hereby.

 

NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

ARTICLE I
EXCHANGE OF SECURITIES

 

Section 1.1.     Exchange of Securities. Upon the terms and subject to the
conditions of this Agreement, at the Closing (a) Holder will convey, assign,
transfer and deliver to Issuer, and Issuer will receive from Holder, the
Convertible Preferred Shares, the Series B Shares, Series C Shares and Series D
Shares, set forth on Exhibit A (collectively, the “Exchanged Shares”), free and
clear of all encumbrances, and (b) Issuer will convey, assign, transfer and
deliver to Holder, and Holder will receive from Issuer: (i) the shares of Common
Stock, free and clear of all encumbrances, set forth on Exhibit B (the “Issued
Shares”); and (ii) the amount of cash (the “Cash Payment”) set forth on Exhibit
B. Upon completion of the exchange of the Exchanged Shares, Holder will have no
ownership or other rights with respect to the Exchanged Shares including, but
not limited to, any right to receive any dividends, whether accrued but unpaid,
declared but unpaid, or undeclared and unpaid or otherwise, distributions, or
other payment on account of such Exchanged Shares.

 

 
 

--------------------------------------------------------------------------------

 

 

 

Section 1.2.     Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) will take place after all conditions set forth in
Article IV have been satisfied or waived (other than those conditions that are
to be satisfied at the Closing). The date on which the Closing actually occurs
will be referred to as the “Closing Date” and the Closing will for all purposes
be deemed effective as of 12:01 a.m., EST, on the Closing Date. At the Closing,
the following transactions and deliveries shall occur:

 

(a)     Issuer will issue and deliver to Holder at the address set forth in
Section 6.3 hereof, certificates representing the Issued Shares and a check in
the amount of the Cash Payment in exchange for the Exchanged Shares in
accordance with Section 1.1; and

 

(b)     Holder will deliver to Issuer at the address set forth in Section 6.3
hereof, certificate(s) representing the Exchanged Shares together with a stock
power in the form attached hereto as Exhibit C, duly endorsed by Holder for each
such certificate (or in the event that any such certificate(s) have been lost or
misplaced, an Affidavit of Lost Certificate in the form attached hereto as
Exhibit D duly endorsed by Holder for each such lost or misplaced certificate)
in exchange for the Issued Shares and Cash Payment in accordance with Section
1.1.

 

ARTICLE II
REPRESENTATIONS AND WARRANTIES OF HOLDER

 

As of the date hereof and as of the Closing Date, Holder represents and warrants
to Issuer as follows:

 

Section 2.1.     Ownership of Exchanged Shares.

 

(a)     Holder is the sole record and beneficial owner of the Exchanged Shares.
The Exchanged Shares are not subject to any liens or encumbrances of any kind or
nature, and Holder has not granted any rights to any person or entity to
purchase any of the Exchanged Shares. Holder has the sole right to transfer the
Exchanged Shares to Issuer.

 

Section 2.2.     Authority; Non-Contravention.

 

(a)     Holder has all requisite power and authority to execute, deliver and
perform its obligations under this Agreement. This Agreement has been duly and
validly authorized, executed and delivered by Holder and constitutes the valid
and legally binding obligation of Holder, enforceable in accordance with its
terms and conditions, subject to bankruptcy, insolvency, fraudulent transfer,
moratorium or similar laws relating to or affecting creditors’ rights generally
and to general principles of equity.

 

(b)     The execution, delivery and performance of this Agreement by Holder and
the consummation of the transactions contemplated hereby will not result in any
violation of any statute or any order, rule or regulation of any court or
governmental agency or body having jurisdiction over Holder or any of its
properties or assets, except where such violation will not, individually or in
the aggregate, prevent Holder from consummating the transactions contemplated
hereby.

 

 
2

--------------------------------------------------------------------------------

 

  

(c)     No consent, approval, authorization or order of, or filing or
registration with, any court or governmental agency or body having jurisdiction
over Holder or any of its properties or assets is required for the execution,
delivery and performance of this Agreement by Holder or the consummation of the
transactions contemplated hereby.

 

Section 2.3.     Restrictive Legend. Holder acknowledges that the Issued Shares
have not been registered under the Securities Act and, therefore, cannot be sold
unless subsequently registered under the Securities Act of 1933, as amended (the
“Securities Act”), or an exemption from such registration is available in the
opinion of counsel reasonably acceptable to Issuer. Holder acknowledges that the
certificate representing the Issued Shares to be issued by Issuer to Holder
hereunder will bear the following legend:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE OFFERED OR SOLD IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, REGISTRATION UNDER
SAID ACT IN THE OPINION OF COUNSEL REASONABLY ACCEPTABLE TO ISSUER.

 

Section 2.4.     Accredited Investor.      Holder is an “accredited investor” as
that term is defined in Rule 501(a) of Regulation D under the Securities Act.

 

Section 2.5.     Investment Intent. The Issued Shares are being acquired for the
Holder’s own account for investment purposes only, not as a nominee or agent and
not with a view to the resale or distribution of any part thereof, and Holder
has no present intention of selling, granting any participation in or otherwise
distributing the same. By executing this Agreement, Holder further represents
that Holder does not have any contract, undertaking, agreement or arrangement
with any person to sell, transfer or grant participation to such person or third
person with respect to any of the Common Stock to be issued and exchanged by
Issuer to Holder.

 

Section 2.6.     No General Solicitation. Holder acknowledges that neither the
Issuer nor any person or entity acting on its behalf has offered to issue any of
the Issued Shares to Holder by means of any form of general solicitation or
advertising, including without limitation (i) any advertisement, article, notice
or other communication published in any newspaper, magazine or similar media, or
broadcast over television or radio, and (ii) any seminar or meeting whose
attendees have been invited by any general solicitation or general advertising.

 

Section 2.7.     Access to Information. Holder acknowledges that it has had
access to and has reviewed all documents and records relating to the Issuer,
including, but not limited to, that certain Confidential Information Statement
of the Issuer dated April 29, 2016, that it has deemed necessary in order to
make an informed investment decision with respect to the transaction
contemplated hereby; that it has had the opportunity to ask representatives of
the Issuer certain questions and request certain additional information
regarding the terms and conditions of transaction contemplated hereby and the
finances, operations, business and prospects of the Issuer and has had any and
all such questions and requests answered to its satisfaction; and that it
understands the risks and other considerations relating to the transactions
contemplated hereby. Holder has, to the extent deemed necessary by Holder,
consulted with its own advisors (including Holder’s attorney, accountant or
investment advisor) regarding the transactions contemplated by this Agreement,
including without limitation any tax consequences related thereto.

 

 
3

--------------------------------------------------------------------------------

 

  

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF ISSUER

 

As of the date hereof and as of the Closing Date, Issuer represents and warrants
to Holder as follows:

 

Section 3.1.     Organization of Issuer. Issuer has been duly incorporated and
is validly existing and in good standing as a corporation under the laws of
Delaware, with all corporate power and authority necessary to conduct the
business in which it is engaged and is duly qualified or licensed to do business
and in good standing as a foreign corporation in each jurisdiction in which its
ownership or lease of its properties or assets or the conduct of its businesses
requires such qualification or license, except where the failure to be so
qualified or be so licensed or in good standing would not, individually or in
the aggregate, have a material adverse effect on the condition (financial or
otherwise), results of operations, stockholders’ equity, properties or business
of Issuer and its subsidiaries taken as a whole.

 

Section 3.2.     Duly Issued Shares. The shares of Common Stock to be issued and
exchanged by Issuer to Holder hereunder have been duly authorized and, upon
delivery in accordance with this Agreement (a) will be validly issued, fully
paid and non-assessable, and (b) will not be subject to any encumbrances, other
than those imposed under applicable federal and state securities laws.

 

Section 3.3.     Authority; Non-Contravention.

 

(a)     Issuer has all requisite corporate power and authority to execute,
deliver and perform its obligations under this Agreement. This Agreement has
been duly and validly authorized by Issuer and executed and delivered by Issuer.
This Agreement constitutes the valid and legally binding obligation of Issuer,
enforceable in accordance with its terms and conditions, subject to bankruptcy,
insolvency, fraudulent transfer, moratorium or similar laws relating to or
affecting creditors’ rights generally and to general principles of equity.

 

(b)     The execution, delivery and performance of this Agreement by Issuer and
the consummation of the transactions contemplated hereby will not (i)  result in
any violation of the provisions of the governing instruments of Issuer or
(ii) result in any violation of any statute or any order, rule or regulation of
any court or governmental agency or body having jurisdiction over Issuer or any
of its properties or assets, except where such violation will not, individually
or in the aggregate, prevent Holder from consummating the transactions
contemplated hereby.

 

(c)     No consent, approval, authorization or order of, or filing or
registration with, any court or governmental agency or body having jurisdiction
over Issuer or any of its subsidiaries or any of their properties or assets is
required for the execution, delivery and performance of this Agreement by Issuer
or the consummation of the transactions contemplated hereby.

 

 
4

--------------------------------------------------------------------------------

 

  

(d)     The issuance of the Issued Shares by Issuer to Holder pursuant to this
Agreement does not require registration under the Securities Act.

 

ARTICLE IV
CLOSING CONDITIONS

 

Section 4.1.     Holder Conditions to Closing. The obligation of Holder to
effect the Closing and consummate the transactions contemplated by this
Agreement is subject to satisfaction or waiver on or prior to the Closing Date
of the following conditions:

 

(a)     Issuer will deliver to Holder certificates representing the Issued
Shares and a check in the amount of the Cash Payment in exchange for the
Exchanged Shares in accordance with Section 1.1;

 

(b)     Issuer will have performed or complied with, in all material respects,
its covenants and agreements contained in this Agreement that are required to be
performed or complied with on or prior to the Closing Date;

 

(c)     There will not be any judgment, order, decree, stipulation, injunction
or charge, or applicable law in any jurisdiction material to Issuer or Holder,
in each case, issued by any court of competent jurisdiction or any other
governmental entity in effect preventing consummation of the transactions
contemplated by this Agreement;

 

(d)     All holders of Series D Shares shall have executed an agreement with
Issuer for the exchange of their Series D Shares on terms substantially similar
to those contained in this Agreement, all conditions to each such holder’s and
the Issuer’s obligation to close the transactions contemplated thereby have been
satisfied or waived in accordance with such agreements, and prior to or
simultaneous with the Closing, a closing shall be conducted with respect to the
transactions contemplated by such agreements; and

 

(e)     The United States Small Business Association (the “SBA”) shall have
executed an agreement with Issuer for the exchange of all shares of capital
stock of the Issuer owned by the SBA on substantially the terms described in the
Information Statement, all conditions to the SBA’s and the Issuer’s obligation
to close the transactions contemplated thereby have been satisfied or waived in
accordance with such agreement, and simultaneous with the Closing, a closing
shall be conducted with respect to the transactions contemplated by such
agreement.

 

Section 4.2.     Issuer Conditions to Closing. The obligation of Issuer to
effect the Closing and consummate the transactions contemplated by this
Agreement is subject to satisfaction or waiver on or prior to the Closing Date
of the following conditions:

 

(a)     Holder will deliver to Issuer certificates representing the Exchanged
Shares together with a stock power in the form attached hereto as Exhibit C duly
endorsed by Holder for each such certificate (or in the event that any such
certificates have been lost or misplaced, an Affidavit of Lost Certificate in
the form attached hereto as Exhibit D duly endorsed by Holder for each such lost
or misplaced certificate) in exchange for the Issued Shares and Cash Payment in
accordance with Section 1.1;

 

 
5

--------------------------------------------------------------------------------

 

  

(b)     Holder will have performed or complied with, in all material respects,
its covenants and agreements contained in this Agreement that are required to be
performed or complied with on or prior to the Closing Date;

 

(c)     There will not be any judgment, order, decree, stipulation, injunction
or charge, or applicable law in any jurisdiction material to Issuer or Holder,
in each case, issued by any court of competent jurisdiction or any other
governmental entity in effect preventing consummation of the transactions
contemplated by this Agreement

 

(d)     All holders of Series D Shares shall have executed an agreement with
Issuer for the exchange of their Series D Shares on terms substantially similar
to those contained in this Agreement, all conditions to each such holder’s and
the Issuer’s obligation to close the transactions contemplated thereby have been
satisfied or waived in accordance with such agreements, and prior to or
simultaneous with the Closing, a closing shall be conducted with respect to the
transactions contemplated by such agreements; and

 

(e)     The SBA shall have executed an agreement with Issuer for the exchange of
all shares of capital stock of the Issuer owned by the SBA on substantially the
terms described in the Information Statement, all conditions to the SBA’s and
the Issuer’s obligation to close the transactions contemplated thereby have been
satisfied or waived in accordance with such agreement, and simultaneous with the
Closing, a closing shall be conducted with respect to the transactions
contemplated by such agreement.

 

ARTICLE V
ADDITIONAL AGREEMENTS

 

Section 5.1.     Confidentiality. Holder acknowledges and agrees that (i)
certain of the information contained herein, including the existence and terms
of this Agreement, is of a confidential nature and constitutes material
non-public information under United States federal securities laws, (ii) United
States federal securities laws prohibit any person who has received material
non-public information relating to the Issuer from purchasing or selling
securities of the Issuer, or from communicating such information to any person
under circumstances in which it is reasonably foreseeable that such person is
likely to purchase or sell securities of the Issuer, and (iii) until such time
as any such non-public information has been adequately disseminated to the
public, Holder shall not purchase or sell any securities of the Issuer, or
communicate such information to any other person or entity, other than its
personal financial and legal advisors for the sole purpose of evaluating the
entering into and the consummation of the transactions contemplated hereby.

 

 
6

--------------------------------------------------------------------------------

 

 

 

Section 5.2.     Release. Holder, on behalf of him or herself and each of his or
her heirs, assigns, beneficiaries, executors, administrators and affiliates
(collectively, the “Release Group Members” and individually a “Release Group
Member”), hereby fully, forever, absolutely, irrevocably and unconditionally
release, remise and forever discharge Issuer and each of its officers,
directors, employees, agents, affiliates, successors and assigns (collectively,
the “Releasees” and individually, a “Releasee”), of and from any and all manner
of claims, actions, demands, causes of action, suits, covenants, contracts,
promises, grievances, liabilities, obligations, promises, damages, agreements,
rights, debts and expenses (including claims for attorneys' fees and costs), of
every kind and nature, either in law or in equity, whether contingent, mature,
known or unknown, or suspected or unsuspected, including, without limitation,
any claims arising under any federal, state, local or municipal law, common law
or statute, and whether arising in contract or in tort, and any claims arising
under any other laws or regulations of any nature whatsoever that any Release
Group Member ever had, now has or may have, for or by reason of, or in any way
related to, his or her ownership of the Exchanged Shares or the transactions
contemplated by this Agreement, including, but not limited to, any right to
receive any dividends, distributions, or payment on account of such Exchanged
Shares, from the beginning of the world to the Closing Date (collectively, the
“Released Claims”). Holder represents and warrants to the Releasees that neither
Holder nor any other Release Group Member has previously directly or indirectly
assigned or otherwise transferred to any person or entity all or any of any of
the Released Claims.

 

Section 5.3.     Indemnification. Holder shall indemnify, defend and hold
harmless the Issuer and each of its officers, directors, employees, agents,
affiliates, successors and assigns (collectively, the “Indemnified Parties” and
individually, an “Indemnified Party”) from and against any and all demands,
claims, actions, causes of action, investigations, proceedings judgments,
assessments, losses, liabilities, damages or penalties and reasonable attorneys’
fees and related disbursements incurred by the Issuer that arise out of or
result from a breach of any representations, warranties or covenants made by
Holder herein, regardless of whether any such Indemnified Party is a party
thereto and to reimburse each Indemnified Party for reasonable legal and other
expenses as they are incurred in connection with investigating, responding to or
defending any of the foregoing; provided that Holder’s maximum liability to the
Indemnified Parties under this Section 5.3 shall not exceed the amount of the
Cash Payment, the Issued Shares and the proceeds from the Issued Shares.

 

ARTICLE VI
GENERAL PROVISIONS

 

Section 6.1.     Further Assurances. Each of the parties will use commercially
reasonable efforts to take or cause to be taken all actions and to do or cause
to be done, as soon as possible, all things necessary, proper or advisable
(subject to any applicable laws) to consummate the Closing and the other
transactions contemplated by this Agreement. In the event that at any time after
the Closing Date any further action is reasonably necessary to carry out the
purposes of this Agreement, each of the parties will take such further action
(including the execution and delivery of such further instruments and documents)
as the other party may reasonably request, at the sole cost and expense of the
requesting party. Each party shall promptly notify the other party of any facts,
circumstances, changes, events or actions discovered by such party and occurring
between the date of this Agreement and the Closing Date that has resulted in, or
could reasonably be expected to result in, any representation or warranty made
by such party not being true and correct.

 

 
7

--------------------------------------------------------------------------------

 

  

Section 6.2.     Survival. The representations and warranties contained in
Articles II and III will survive the Closing and continue in full force and
effect indefinitely. Any covenants or agreements contained in this Agreement,
which by their terms have any remaining obligation to be performed or observed
following the occurrence of the Closing will survive and continue in full force
and effect until fully performed or observed in accordance with their terms.

 

Section 6.3.     Notices. Any notice, request, instruction, or other
communication to be given hereunder, and any delivery to be made hereunder, will
be in writing and delivered personally or sent by reputable, overnight courier
service (charges prepaid), according to the instructions set forth below. Such
notices, requests, other communications and deliveries will be sent to Issuer
and Holder, as the case may be at the addresses indicated below:

 

if to Issuer:

 

Mikros Systems Corporation

220 Commerce Drive, Suite 300

Fort Washington, PA 19034

Attention: Patricia Kapp, Vice President of Finance,

      Secretary and Treasurer

 

if to Holder:

 

[____________________]

[____________________]

[____________________]

 

 

Section 6.4.     Counterparts. This Agreement may be executed in counterparts
and each such counterpart will for all purposes be deemed to be an original, and
both such counterparts will together constitute but one and the same instrument.
Facsimiles or other electronic copies of signatures will be deemed to be
originals.

 

Section 6.5.     Governing Law. This Agreement will be deemed to be a contract
made under the laws of the State of New Jersey and for all purposes will be
governed by and construed in accordance with the internal laws of said State
except to the extent that the General Corporation Law of the State of Delaware
shall apply to the internal corporate governance of the Issuer. The parties
hereto irrevocably consent to the jurisdiction of the state and federal courts
sitting in Mercer County New Jersey in connection with any action, suit or
proceeding arising out of or relating to this Agreement.

 

Section 6.6.     Entire Agreement. This Agreement constitutes the entire
agreement of Issuer and Holder with respect to the subject matter hereof and
supersedes all prior agreements and undertakings, both written and oral, between
Issuer and Holder with respect to the subject matter hereof.

 

Section 6.7.     Amendment and Waiver. This Agreement may be amended, modified
or supplemented, and any of the provisions hereof may be waived, provided that
the same are in writing and signed by Issuer and Holder.

 

 
8

--------------------------------------------------------------------------------

 

 

 

Section 6.8.     Assignment. Neither this Agreement nor any of the rights,
interests or obligations provided by this Agreement will be assigned by either
party (whether by operation of law or otherwise) without the prior written
consent of the other party. Subject to the preceding sentence, this Agreement
will be binding upon and inure to the benefit of the Parties hereto and their
respective successors and permitted assigns.

 

[Signature page follows]

 

 
9

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, intending to be legally bound, the parties hereto have
caused this Agreement to be executed as of the date set forth below.

 

 

 

HOLDER

   

 

___________________________________

 

Name: [_____________________________]

 

 

 

Agreed and Accepted by the Mikros Systems Corporation on and as of this ____ day
of _______, 2016.

 

 

 

MIKROS SYSTEMS CORPORATION.

 

 

 

 

 

By____________________________________

  Name: ________________________________   Title:
_________________________________

 

 

 
[Signature Page to Exchange Agreement]

--------------------------------------------------------------------------------

 

 

Exhibit A

 

 

Convertible Preferred Stock:  

__________ Shares

Series B Preferred Stock:

__________ Shares

Series C Preferred Stock: 

__________ Shares

Series D Preferred Stock: 

__________ Shares

 

 

 


--------------------------------------------------------------------------------

 

 

Exhibit B

 

 

Series of

Preferred Stock

 

Amount

of Cash

per Share

   

Number of

Shares of

Common Stock

Per Share

   

Total

Amount of

Cash

   

Total Number

of Shares of

Common Stock

                               

_____ Convertible Preferred Shares

  $ 0.165       1.95    

[__]

   

[__]

 

_____Series B Shares

  $ 0.0825       2.43    

[__]

   

[__]

 

_____Series C Shares

  $ 2.708       31.27    

[__]

   

[__]

 

_____Series D Shares

  $ 0.36232       5.072464    

[__]

   

[__]

                                               

TOTALS

   

[__](1)

   

[__](2)

 

 

 

(1)     The Cash Payment

 

(2)     The Issued Shares

 